                        UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

In Re: Orly Genger                            §           Case No. 19-10926-TMD
                                              §
                                              §
       Debtor                                 §                  Chapter 7

                      RESPONSE TO MOTION TO EXTEND TIME

       Ron Satija, Chapter 7 Trustee, files this Response to the Motion of the Debtor to

Extend Time to file Schedules and Statements.

       1.     The Trustee has no knowledge of the factual basis for any statement in the

pleading besides the jurisdiction, venue, and basic information regarding the date and

chapter of the filing and therefore cannot admit or deny any other statement in the motion.

       2.     The Trustee objects to an extension of the Debtor’s section 521 deadlines

beyond August 8, 2019. The Meeting of Creditors in this case is set for August 15, 2019,

and the Trustee needs to perform his duties under section 704, including investigating

and gaining control over any estate assets.

       WHEREFORE PREMISES CONSIDERED, Ron Satija, Chapter 7 Trustee, prays

that the Court deny the relief requested, and for other just relief.

                                                  Respectfully submitted,

                                                  /s/ Ron Satija
                                                  Ron Satija, Trustee
                                                  State Bar No. 24039158
                                                  PO Box 660208
                                                  Austin, Texas 78766-7208
                                                  Tel/Fax: (512) 733-1311
                                                  Email: rsatija@satijatrustee.com

                          CERTIFICATE OF SERVICE
     The signature above certifies that a true and correct copy of the foregoing
document has been served by CM/ECF or by first class U.S. mail within two business
days of July 26, 2019, on:

    United States Trustee - AU12    Orly Genger
    United States Trustee           210 Lavaca St.
    903 San Jacinto Blvd Ste 230    Unit 1903
    Austin, TX 78701-2450           Austin, TX 78701

    Eric J. Taube
    Waller Lansden Dortch & Davis
    100 Congress Ave, Suite 1800
    Austin, TX 78701
